DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 1st action in the application in response to the correspondence filed on 9/17/2020.  
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 3/10/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
  	  Applicant does not submit priority under a provisional application.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TAIWAN 109123338 07/10/2020.  Should applicant desire to obtain the benefit of foreign priority 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du (CN 107742781, translation attached).
 

Independent claim 1:
	As for claim 1, Du teaches: 
A mobile device (Abstract), comprising: 
a metal mechanism element, wherein a closed slot is formed in the metal mechanism element, 

    PNG
    media_image1.png
    671
    846
    media_image1.png
    Greyscale



and the closed slot has a first edge and a second edge opposite to each other; 

    PNG
    media_image2.png
    671
    846
    media_image2.png
    Greyscale

a first radiation element, having a feeding point; 

    PNG
    media_image3.png
    671
    846
    media_image3.png
    Greyscale

a second radiation element, coupled to the first edge of the closed slot, and disposed adjacent to the first radiation element (second radiation element has ground short point 21b that is coupled to the prior art metal mechanism and second edge of the closed slot via the ground plane, 1st par. under “Embodiment one”), 

    PNG
    media_image4.png
    671
    846
    media_image4.png
    Greyscale

wherein the second radiation element is at least partially disposed between the first radiation element and the second edge of the closed slot (See figure above which has the short section of the prior art second radiation element between the first radiation element and the second edge of the closed slot); 
and a dielectric substrate, wherein the first radiation element and the second radiation element are disposed on the dielectric substrate (Circuit board (21) is the dielectric substrate that has a front “working face” (20) upon which the prior art 1st and 2nd element are disposed, 1st par. under “Embodiment one”); 
wherein an antenna structure is formed by the first radiation element, the second radiation element, and the closed slot of the metal mechanism element (See figure above, 1st par. under “Embodiment one”, el. 100). 

Claim 2:
	As for claim 2, Du teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein the closed slot of the metal mechanism element substantially has a rectangular shape (see figure above). 

Claim 3:
	As for claim 3, Du teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein the first radiation element substantially has a relatively short L-shape (see figure above, where the prior art’s first L-shape is shorter than the prior art’s second L-shape). 

Claim 4:
	As for claim 4, Du teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein the second radiation element substantially has a relatively long L-shape (see figure above, where the prior art’s first L-shape is shorter than the prior art’s second L-shape). 
Claim 5:
	As for claim 5, Du teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein the first radiation element has a first vertical projection on the metal mechanism element (see figure above, of the first radiation element which has a projection that is orthogonal to the first edge of the closed slot of the metal mechanism), 
and the whole first vertical projection is inside the closed slot (see figure above). 

Claim 6:
	As for claim 6, Du teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein the second radiation element has a second vertical projection on the metal mechanism element (see figure above, of the second radiation element which has a projection that is orthogonal to the first edge of the closed slot of the metal mechanism), 
and the whole second vertical projection is inside the closed slot (see figure above). 

Claim 7:
	As for claim 7, Du teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein a coupling gap is formed between the first radiation element and the second radiation element (see figure above). 

Claim 9:
	As for claim 9, Du teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein the first radiation element comprises a first portion and a second portion which are substantially perpendicular to each other. 

    PNG
    media_image5.png
    668
    724
    media_image5.png
    Greyscale
 

Claim 10:
	As for claim 10, Du teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein the second radiation element comprises a third portion and a fourth portion which are substantially perpendicular to each other (see figure above). 


    PNG
    media_image6.png
    668
    724
    media_image6.png
    Greyscale


Claim 11: > 10 > 1
	As for claim 11, Du teaches: 
The mobile device as claimed in claim 10 (see rejection of claim 10 and 1), 
wherein the fourth portion of the second radiation element is substantially parallel to the second portion of the first radiation element (see figure above). 

Claim 12: > 10 > 1
	As for claim 12, Du teaches: 
The mobile device as claimed in claim 10 (see rejection of claim 10 and 1), 
wherein the second portion of the first radiation element has a first open end, the fourth portion of the second radiation element has a second open end, and the second open end and the first open end extend in directions that are substantially the same or opposite (Examiner reads “open end” as what is generally understood in the art and previously claimed in other applications, as ends of a radiating element that is not connected to other portions of that radiating element). 

    PNG
    media_image7.png
    668
    724
    media_image7.png
    Greyscale

Claim 13: 
	As for claim 13, Du teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein the antenna structure covers a first frequency band from 2400MHz to 2500MHz, and a second frequency band from 3 5150MHz to 5850MHz In this way, enable to have electric current by when, electric current can be gathered on second linkage section 32a, so as to produce the resonance of Mid Frequency, signal transmission of the antenna 30 at Mid Frequency is realized. It can learn, under LTE standards, The Mid Frequency is 1500MHz~3000MHz … And the resonance of high band is produced at the 3rd linkage section 32b, realize that antenna 30 transmits in the signal of high band.It can learn It is that under LTE standards, the high band is more than 3000MHz frequency”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Hu (US 2020/0161769; PCT/GB2018/050434).
Claim 8:
	1As for claim 8, Du teaches The mobile device as claimed in claim 7 (see the rejection of claims 1 and 7);
	2However, Du does not teach wherein a width of the coupling gap is shorter than or equal to 2mm.
 	3Nevertheless, Hu teaches wherein a width of the coupling gap is shorter than or equal to 2mm (Par. [0027] discloses a feed arm which feeds/couples with two parasitic portions that are connected to ground.  The gap or separation between the feed arm and the parasitic arm is taught to be less than 10 mm, where the claimed range of (0-2] mm lies inside the ranges disclosed by Hu, see MPEP 2144.05).
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology as taught in the prior art of Hu and apply that to the prior art of Du (par. [0027] teaches it is known in the art that close proximity influences the strength of excitation or coupling between the feed and the parasitic).
5The motivation for this combination is to allow the first radiation element and second radiation element of the prior art of Du to have strong coupling.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Cheng (US 2005/0093752).
Claim 14-15: > 13 > 1
1As for claims 14-15, Du teaches The mobile device as claimed in claim 13 (see the rejection of claims 1 and 13);
	2However, Du does not teach wherein a length of the first radiation element is substantially equal to 0.25 wavelength of the second frequency band or wherein a length of the second radiation element is from 0.25 to 0.5 wavelength of the first frequency band.
 	3Nevertheless, Cheng teaches the limitations of lengths that correspond to quarter and half wavelengths (par. [0022]).
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology as taught in the prior art of Cheng and apply that to the prior art of Du.
	5The motivation for this combination is to produce resonance in the radiators of Du.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE K KIM/Examiner, Art Unit 2845